Appeal (1) from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant after trial of petit larceny, sentencing him to serve four months in the Workhouse of the City of New York and suspending execution of the sentence, and (2) from said sentence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present—Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.